 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN WILHITE,                                      No. 2:19-cv-0836 KJN P
12                         Plaintiff,
13              v.                                       ORDER
14    MICHAEL MARTEL, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On November 7, 2019, defendant Martel

18   filed a request, stating: “After conducting the required investigation,” defendant requests to opt

19   out of the alternative dispute resolution, and asks that all ADR-related deadlines be set aside.

20   (ECF No. 18 at 1.) However, as stated in the October 24, 2019 order, there is a presumption that

21   all post-screening civil rights cases assigned to the undersigned will proceed to settlement

22   conference. Parties may not simply request to opt out without demonstrating that opting out is

23   warranted. Thus, defendant Martel’s request is denied without prejudice to its renewal upon a

24   proper showing, i.e. why a settlement conference would not be fruitful in this case.

25             In accordance with the above, IT IS HEREBY ORDERED that defendant Martel’s request

26   to opt out (ECF No. 18) is denied without prejudice.

27   Dated: November 15, 2019

28   /wilh0836.denopt

                                                        1
